                                          Case 4:18-cv-03805-JSW Document 89 Filed 09/03/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE DYNAMIC RANDOM ACCESS                         Case No. 4:18-cv-03805-JSW-KAW
                                         MEMORY (DRAM) DIRECT
                                   8     PURCHASER LITIGATION
                                                                                             ORDER GRANTING DEFENDANTS’
                                   9                                                         MOTIONS TO DISMISS
                                  10                                                         Re: Dkt. No. 81

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is Plaintiffs’ second iteration and the fourth iteration overall of a

                                  14   complaint based on an alleged conspiracy by manufacturers of dynamic random access memory

                                  15   (“DRAM”) to restrict output. The Court has twice dismissed allegations by indirect purchasers in

                                  16   In re Dynamic Random Access (DRAM) Indirect Purchaser Litigation, Case No. 4:18-cv-02518-

                                  17   JSW (filed on Apr. 27, 2018) (hereinafter, “Indirect Purchaser Litigation”) and also dismissed the

                                  18   complaint by direct purchasers in this action. (Dkt. No. 119 (“MTD Order”).) Because the Court

                                  19   has outlined the fact and law three times, it adopts the findings here. The remaining question is

                                  20   whether Plaintiffs have remedied the previously-identified defect: lack of allegations that push the

                                  21   inference of conspiracy from the “possible” to the “plausible.”

                                  22          On balance, they have not. As explained before, the DRAM manufacturers operate in an

                                  23   oligopolistic market, which inherently tends towards “conscious parallelism”: market participants

                                  24   “coordinate” to their actions set prices above competitive levels by making decisions “in part on

                                  25   the anticipated reaction of their competitors.” In re Musical Instr. & Equip. Antitrust Litig., 798

                                  26   F.3d 1186, 1193 (9th Cir. 2015); Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp., 509

                                  27   U.S. 209 227 (1993). The Supreme Court has decided that this conduct is not illegal. See Bell

                                  28
                                                                                         1
                                           Case 4:18-cv-03805-JSW Document 89 Filed 09/03/21 Page 2 of 3




                                   1   Atlantic Corp. v. Twombly, 550 U.S. 544, 553-54 (2007). Thus, what is needed are “plus factors”

                                   2   that are “largely inconsistent with unilateral conduct but largely consistent with explicitly

                                   3   coordinated action.” Musical Instruments, 798 F.3d at 1194 (emphasis added).

                                   4          The Court has previously rejected much of Plaintiffs’ plus factor analysis. Plaintiffs’

                                   5   amendments on this iteration focus on deleting allegations showing that Defendants’ statements

                                   6   about competitors arose from analyst questions. (Dkt. No. 86 (“Opp.”) at 7 n.5.) Even without the

                                   7   context, however, the statements suggest only a desire for “rational” or supracompetitive pricing,

                                   8   not conspiracy to maintain particular price levels. (Dkt. No. 80 (“CAC”) ¶ 62, 67, 84.) Plaintiffs

                                   9   also add allegations about a confidential witness, a former Samsung executive, who leaked price

                                  10   information to assure that competitors would not fear being undercut. (id. ¶ 73.) As previously

                                  11   explained, this is only half of a conspiracy: absent allegations that competitors followed suit, the

                                  12   allegation shows only a failed attempt. Ultimately, the complaint read as a whole shows only a
Northern District of California
 United States District Court




                                  13   “follow-the-leader” pattern based on Samsung’s unilateral decision to stop competing on market

                                  14   share in 2016, after it had unprofitably created excess supply in 2014.1 (See id. ¶¶ 55, 58, 72-75.)

                                  15          That leaves the economic data. Plaintiffs again cite data showing reduced price variation

                                  16   beginning in 2014. (Id. ¶ 197.) Although they now add allegations about higher price variation in

                                  17   2010, the graph is self-explanatory: it shows that prices converged long before the Class Period.

                                  18   (Id. ¶¶ 200-01.) The operating margin data similarly shows only the ruinous effects of Samsung’s

                                  19   supply strategy, which depressed margins between 2015 and 2016, rather than a radical change

                                  20   from 2014 to 2017. (Id. ¶ 203.) And the comparison to the NAND market remains dissimilar.

                                  21   Although the products and concentration levels are comparable, their margins exhibit different

                                  22   patterns and do not show the “dip” in 2015. (Id. ¶¶ 209-12.)

                                  23          Accordingly, there is nothing new in the complaint. The allegations read holistically

                                  24   suggest conscious parallelism and a follow-the-leader strategy, rather than conspiracy. For that

                                  25   reason, the Court GRANTS Defendants’ motion to dismiss without leave to amend. A separate

                                  26   judgment shall issue, and the Clerk is directed to close the file.

                                  27
                                       1
                                  28     Although Micron had encouraged a “more rational industry” prior to Samsung’s decision, it had
                                       allegedly been doing so for a year before Samsung stopped competing. (See id. ¶¶ 62, 72.)
                                                                                       2
                                          Case 4:18-cv-03805-JSW Document 89 Filed 09/03/21 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: September 3, 2021

                                   3                                        ______________________________________
                                                                            JEFFREY S. WHITE
                                   4                                        United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             3
